Citation Nr: 0606682	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  01-02 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 (West 2002) based on treatment 
provided by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955, July 1957 to September 1960, and from March 1965 to 
December 1979.  He died in June 1986.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that denied the appellant's claim for DIC 
pursuant to the provisions of 38 U.S.C.A. § 1151.  When this 
case was previously before the Board in July 2004, it was 
remanded for additional development of the record.  As the 
requested action has been accomplished, the case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran died in June 1986 of cardiorespiratory arrest 
due to septic shock and severe leukopenia.

2.  There is no competent medical evidence that any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
played any role in the veteran's death.


CONCLUSION OF LAW

The criteria for DIC pursuant to the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1318 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters issued to 
the appellant in November 2003 and July 2004.  These letters 
informed her of the information and evidence required to 
substantiate the claim, and of her and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
records of the veteran's hospitalization at a VA facility in 
June 1986, the death certificate and the opinion of a VA 
physician.  The appellant has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that she 
has not identified further evidence not already of record 
that could be obtained.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to this claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Legal criteria and analysis

DIC benefits are payable under certain circumstances if the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for a service-connected disability which 
had been totally disabling for a specified period of time.  
38 U.S.C.A. § 1318.  

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S.Ct. 552, 130 L.Ed. 2d 462 (1994) (1994), in which 
the Supreme Court held that VA's interpretation of 38 
U.S.C.A. 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the appellant filed her claim for DIC under § 
1151 claim in June 2000.  Accordingly, the post October 1, 
1997 version of the law and regulation must be applied.  See 
VAOPGCPREC 40-97 [all Section 1151 claims which were filed 
after October 1, 1997, must be adjudicated under the 
statutory provisions currently in effect, which essentially 
require a showing of negligence or fault on the part of VA.]

Pursuant to the language of the aforementioned law and 
regulation, Section 1151 claims for additional disability are 
treated similarly to claims for service connection.  See 
Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 
Vet. App. 334 (1998).  Hence, to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under Chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.

In September 2004, a VA physician reviewed the records from 
the veteran's VA hospitalization from April to June 1986.  
The veteran was admitted with a ten-day history of 
progressive left frontal headache, dysarthria and dysphagia.  
A CT scan of the head revealed an osteolytic lesion in the 
clivus consistent with metastatic disease, and a magnetic 
resonance imaging scan revealed a mass in the nasopharynx.  A 
needle biopsy showed squamous cell carcinoma.  The veteran 
was enrolled in a research study, and received radiation 
therapy and chemotherapy using the drug cisplatinum 
throughout the course of the radiation therapy.  The examiner 
concluded, based on the available records, that there was 
reasonable medical certainty that the veteran had locally 
advanced nasopharyngeal cancer, and that the treatment plan 
met the accepted standard of care.  It cannot be said with 
reasonable medical certainty that the staff at the VA 
hospital was negligent in the treatment, care or follow-up of 
the veteran.  While the VA physician in September 2004 stated 
that the records from the service department hospital where 
the veteran had been initially taken in June 1986 would be 
helpful, attempts to obtain such records were unsuccessful.  

The only evidence supporting the appellant's claim consists 
of her statements.  In contrast, the opinion of the VA 
physician in September 2004 provides competent medical 
evidence that the veteran's death was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
This medical opinion is of greater probative value than the 
appellant's allegations regarding the nature and quality of 
the treatment the veteran received.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for DIC under the provisions of 38 U.S.C.A. 
§ 1151.




ORDER

DIC pursuant to the provisions of 38 U.S.C.A. § 1151 is 
denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


